DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-15 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a second oxide positioned on a side of the first region, with the third insulator between the second oxide and the first region, wherein the first region and the first conductor overlap each other,” as recited in claim 1, and “a second oxide positioned on a side of the first region, with the third insulator between the second oxide and the first region, wherein the first region and the first conductor overlap each other, wherein the third region and the second conductor overlap each other; wherein the first oxide, the second insulator and the second conductor serve as a first transistor, and wherein the second oxide, the third insulator and the first region serve as a second transistor,” as recited in claim 9 respectively.  
	Claims 3-8 and 10-15 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
	Re Claims 1 and 9, YANG et al. (US 2012/0156848) disclose semiconductor memory device that includes stacked alternating insulating and conductive layers. However, YANG et al. do not disclose the aforementioned allowable limitations of clams 1 and 9 respectively.

	However, SAKUMA et al. do not disclose the aforementioned allowable limitations of clams 1 and 9 respectively.
	Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application either taken alone or in combination.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
June 14, 2021